PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
              ___________

                  No. 15-2790
                  No. 15-2873
                  No. 15-3012
                  ___________

               JILL E. MANCINI,
             Appellant in No. 15-2873

                        v.

NORTHAMPTON COUNTY; JOHN BROWN, IN HIS
   INDIVIDUAL AND OFFICIAL CAPACITY;
VICTOR E. SCOMILLIO, IN HIS INDIVIDUAL AND
            OFFICAL CAPACITY

              Northampton County,
      Appellant in Nos. 15-2790 and 15-3012
    ____________________________________

  On Appeal from the United States District Court
     for the Eastern District of Pennsylvania
              (D.C. No. 5-14-cv-00963)
    District Judge: Honorable Juan R. Sánchez
   ____________________________________

             Argued: March 14, 2016
    Before: FUENTES, CHAGARES, and RESTREPO,
                   Circuit Judges

                 (Filed: September 9, 2016)
                       _____________

Samuel E. Cohen, Esq.
Patrick J. Reilly, Esq.    [ARGUED]
Gross McGinley
33 South 7th Street
P.O. Box 4060
Allentown, PA 18105
       Counsel for Appellee/Cross-Appellant

David L. Schwalm, Esq. [ARGUED]
Jill L. Walsh, Esq.
Thomas Thomas & Hafer
305 N. Front Street
P.O. Box 999
Harrisburg, PA 17108

Jill L. Walsh, Esq.
Thomas, Thomas & Hafer
1550 Pond Road
Suite 210
Allentown, PA 18104
        Counsel for Appellant/Cross-Appellee

                       ___________

                OPINION OF THE COURT




                             2
RESTREPO, Circuit Judge.

       Jill Mancini, a former assistant county solicitor in
Northampton County, Pennsylvania, brought this 42 U.S.C. §
1983 action against Northampton County, County Executive
John Brown, and County Solicitor Victor Scomillio, in
connection with their termination of her employment.
Mancini, a Democrat, alleged that she was a protected career
service employee and that the newly elected Republican
administration wrongfully dismissed her in violation of the
Fourteenth Amendment Due Process Clause and the First
Amendment. A jury found that Northampton County, but not
Brown or Scomillio, violated Mancini’s procedural due
process rights and awarded her $94,232 in damages. The jury
found in favor of all Defendants on Mancini’s First
Amendment claims. We conclude that the able trial judge
appropriately handled the numerous issues raised by the
parties, and we will affirm.

       This case requires us to consider whether there is an
exception to the ordinary requirements of procedural due
process when a government employee with a protected
property interest in her job is dismissed as part of a
departmental reorganization that results in the elimination of
her position. We have not previously considered this so-
called “reorganization exception.”        We hold that a
reorganization exception to constitutional procedural due
process cannot apply as a matter of law where, as here, there
is a genuine factual dispute about whether the reorganization
was pretext for an unlawful termination.

                           I.




                                3
      A. Factual Background

            1. Mancini’s Employment in Northampton
               County

        Mancini began her employment with Northampton
County in 2001 as a part-time assistant district attorney. In
December 2006, the Northampton County Council approved
a request from Karl Longenbach, then County Solicitor, to
create one full-time assistant county solicitor position. Prior
to that time, the Northampton County assistant solicitors were
all part-time employees. The County Council eliminated a
vacant part-time assistant county solicitor position when it
created the full-time position. In February 2007, Mancini was
hired into the newly created full-time position, which she
believed was part of the Northampton career service. In
2012, the Northampton County Council created a second full-
time assistant county solicitor position, which was filled in
early 2013.

       In November 2013, Defendant John Brown was
elected County Executive of Northampton County. He
tapped Defendant Victor Scomillio to serve under him as
County Solicitor. Before taking office, Brown and Scomillio
decided that they would make changes to the staffing of the
Solicitor’s Office. According to Mancini, Scomillio told her
on December 23, 2013, that her position would be eliminated
on January 7, 2014.

        On January 7, 2014, Brown formally requested that the
County Council eliminate the two full-time assistant county
solicitor positions and replace them with two additional part-
time positions. Mancini filed a grievance that same day




                              4
challenging her forthcoming dismissal on numerous grounds,
including that her discharge violated Northampton’s Home
Rule Charter, its Career Service Regulations, and
Northampton County Employee Policy No. 3.525, “Reduction
in Force and Recall” (the “Layoff Policy”).

        The County Council acted on Brown’s request on
January 23, 2014, eliminating the two full-time positions and
creating the requested part-time positions. Mancini’s last day
of work was Friday, January 24, 2014, the last business day
before the reorganization took effect. She was suspended
with pay until her February 17, 2014 termination. Mancini
was not offered either of the newly created assistant county
solicitor jobs, and she was not permitted to displace an
existing part-time assistant county solicitor.

       Mancini did not receive formal written notice of her
termination until a letter dated January 27, 2014, advised her
that on January 23 her position had been eliminated. The
elimination of her position was the only ground Northampton
provided for Mancini’s dismissal. In the notice, the County
took the position that the “full time assistant county solicitor
positions were career exempt positions.” J.A. 3416.

       Northampton County held an informal hearing on
Mancini’s grievance on February 19, 2014, two days after it
stopped paying her, and nearly a month after she was relieved
of her duties. She was not permitted to have counsel present
at the hearing. The County denied Mancini’s grievance.
Mancini appealed to the Northampton Personnel Appeals
Board (the “Board”), which held two hearings on her
grievance—one in May 2014 and one in June 2014. Months
passed with no decision. Finally, in response to an inquiry




                               5
from her lawyer, the Board informed Mancini by letter dated
November 19, 2014, that the Board was “hopelessly
deadlocked.” J.A. 3425. No further action was taken on
Mancini’s appeal, and the Board never reached or
communicated a final decision to Mancini.



            2. The Northampton County Career Service

        Under the Northampton Home Rule Charter, members
of the career service can only be dismissed for “just cause”
and they have the right to appeal to the Northampton
Personnel Appeals Board for a pretermination just cause
determination. See id. at 3326, 2688. The distinction
between career service and exempt service has important
consequences for Northampton employees, and for our
analysis of Mancini’s due process claim. While Mancini’s
status as a career service employee is not at issue on appeal, it
was contested at trial.

       The Northampton Home Rule Charter 1 states that all
County employees “shall be members of the career service,”
except for nine discrete categories of exempt employees. Id.

       1
          Under the Pennsylvania Constitution, counties “have
the right and power to frame and adopt home rule charters.”
Pa. Const. art. IX, § 2. A county “which has a home rule
charter may exercise any power or perform any function not
denied by this Constitution, by its home rule charter or by the
General Assembly at any time.” Id.; see 53 Pa. Cons. Stat. §
2961.




                               6
at 3325. We agree with the parties that Mancini’s position
did not fall within the meaning of any one of the nine
enumerated exemptions. 2        The Resolution that created
Mancini’s full-time assistant county solicitor position did not
state whether the position was exempt or career service.
However, former County Solicitor Longenbach testified that
he intended the full-time assistant county solicitor position to
be part of the career service, and that he believed the position
the County Council approved, and that Mancini occupied,
was, in fact, a career service position. Linda Markwith, a
personnel analyst in the Northampton County Human
Resources Department responsible for recruitment and hiring
when Mancini was hired as a solicitor, testified that
Mancini’s position was designated as career service from the
outset and the designation never changed. An email from
Markwith to Longenbach confirmed that Mancini’s position
was “included in the Career Service category.” Id. at 3388.
Meanwhile, defendant Scomillio testified that, based on his
research in 2013, he believed Mancini was not a member of

       2
          The nine exemptions from the career service are:
(1) all elected officials; (2) the heads of agencies immediately
under the direction and supervision of the County Executive;
(3) one confidential or clerical employee for each of the
above officials, except for members of the County Council;
(4) the Clerk of Council and the staff of the County Council;
(5) the members of authorities, boards, and commissions; (6)
permanent, part-time professional employees; (7) provisional,
probationary, and temporary employees; (8) officers and
employees required to be included in a state merit or civil
service system; and (9) officers and employees whose
inclusion in the career service would be prohibited by the law
of Pennsylvania. J.A. 3325.




                               7
the career service and that she could be laid off as part of a
reorganization. But, he conceded, if it were determined that
she was a career service employee, the County could not
terminate her without just cause.

       B. Procedural History

        Mancini filed a Complaint in the District Court against
Northampton County, Brown, and Scomillio (collectively, the
“Defendants”) under 42 U.S.C. § 1983. Relevant to these
appeals, she alleged the Defendants violated her Fourteenth
Amendment right to procedural due process when they
terminated her without a pretermination hearing or just cause
determination, and they violated her First Amendment rights
when they terminated her based on her political affiliation.3
The Defendants responded in their motion to dismiss that
Mancini failed to state a claim on either theory because she
was an exempt, or at-will, employee and her position was
eliminated pursuant to a legitimate, cost-driven reorganization
of the Solicitor’s Office. Mancini countered that the
“reorganization” was pretext for an unlawful termination and
that, as a Northampton County career service employee, she
was entitled to pretermination due process, which she did not
receive. The District Court denied the Defendants’ motion to
dismiss.

       The Defendants moved for summary judgment on all
claims. They argued that Brown and Scomillio were entitled
to qualified immunity because their actions did not violate

       3
          Mancini’s equal protection claims were dismissed
before the case was submitted to the jury and are not a subject
of these appeals.




                              8
any clearly established rights. As to Mancini’s due process
claims, they also argued that Mancini had failed to establish
that she held a protected property interest in her position or
that she was entitled to due process when her position was
eliminated by reorganization. The District Court granted
Brown and Scomillio qualified immunity for all claims
brought against them in their individual capacities. As to the
remaining claims, the court reserved judgment on the
Defendants’ due process arguments and on all claims against
Northampton.

        Mancini tried her claims against Northampton County,
and Brown and Scomillio in their official capacities. After a
five-day trial, the jury returned a split verdict. It found that
Northampton violated Mancini’s procedural due process
rights, but that Brown and Scomillio did not. Significantly,
the jury also found that Mancini’s full-time assistant county
solicitor position was a career service position. The jury
found no violation of Mancini’s First Amendment rights. The
jury awarded Mancini $94,232 in damages and the District
Court entered judgment consistent with the verdict.

       Northampton moved for judgment as a matter of law
or a new trial under Rule 50 of the Federal Rules of Civil
Procedure. It asserted four bases for relief: (1) a miscarriage
of justice would result if the verdict were allowed to stand
because it was contrary to law, the evidence was insufficient
to support the verdict, and the verdict was against the weight
of the evidence; (2) the elimination of Mancini’s position fell
within a so-called “reorganization exception” to constitutional
procedural due process; (3) Northampton County law and
policy do not require procedural due process where a position
is eliminated as part of a reorganization; and (4) Pennsylvania




                               9
assistant county solicitors are employed at-will as a matter of
law and are not entitled to pretermination procedural due
process. Northampton advances these same four arguments
on appeal.

        The District Court denied Northampton’s Rule 50
post-trial motion.     Over Northampton’s objections, the
District Court granted Mancini $186,018.60 in attorney’s fees
and costs as the prevailing party under 42 U.S.C. § 1988.
These timely appeals followed. In Appeal No. 2790,
Northampton appeals the denial in part of its motion for
summary judgment and the denial of its post-trial motion for
judgment as a matter of law or a new trial. In Appeal No. 15-
3012, Northampton appeals the District Court’s award of
Mancini’s attorney’s fees and costs. 4

                            II.

       The District Court had jurisdiction over this civil rights
action pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343.
We have jurisdiction over the final decisions of a district
court. 28 U.S.C. § 1291.


       4
          Mancini cross-appealed seeking a new trial on her
First Amendment claims (Appeal No. 15-2873), but at oral
argument before this Court she withdrew her appeal, agreeing
with the Court that a second trial would be redundant. We
therefore do not reach the issues she presented in her cross-
appeal. In addition, even if Mancini had not withdrawn her
cross-appeal, we have reviewed her arguments regarding her
First Amendment claims and find those arguments
unconvincing in view of the jury’s factual determinations.




                               10
       Our review of orders entered on motions for summary
judgment is plenary. See Blunt v. Lower Merion Sch. Dist.,
767 F.3d 247, 265 (3d Cir. 2014). “‘[W]e may affirm the
District Court on any grounds supported by the record,’ even
if the court did not rely on those grounds.” Id. (quoting
Nicini v. Morra, 212 F.3d 798, 805 (3d Cir. 2000)). “In
considering an order entered on a motion for summary
judgment, ‘we view the underlying facts and all reasonable
inferences therefrom in the light most favorable to the party
opposing the motion.’” Id. (quoting Pa. Coal Ass’n v.
Babbitt, 63 F.3d 231, 236 (3d Cir. 1995)). If the “non-
moving party fails sufficiently to establish the existence of an
essential element of its case on which it bears the burden of
proof at trial, there is not a genuine dispute with respect to a
material fact and thus the moving party is entitled to
judgment as a matter of law.” Id.

        Our review of orders concerning post-trial motions for
judgment as a matter of law is also plenary and we apply the
same standard as the district court. Lightning Lube, Inc. v.
Witco Corp., 4 F.3d 1153, 1166 (3d Cir. 1993). The motion
may be granted “only if, viewing the evidence in the light
most favorable to the nonmovant and giving it the advantage
of every fair and reasonable inference, there is insufficient
evidence from which a jury reasonably could find liability.”
Id. We “may not weigh the evidence, determine the
credibility of witnesses, or substitute [our] version of the facts
for the jury’s version.” Id. “Because the jury returned a
verdict in favor of the plaintiff, we must examine the record
in a light most favorable to the plaintiff, giving her the benefit
of all reasonable inferences, even though contrary inferences
might reasonably be drawn.” In re Lemington Home for the




                               11
Aged, 777 F.3d 620, 626 (3d Cir. 2015) (quoting Dudley v. S.
Jersey Metal, Inc., 555 F.2d 96, 101 (3d Cir. 1977)).

       We review the denial of a motion for a new trial for
abuse of discretion, unless it was based on an application of
law, in which case our review is plenary. McKenna v. City of
Phila., 582 F.3d 447, 460 (3d Cir. 2009). An abuse of
discretion occurs if a “court’s decision rests upon a clearly
erroneous finding of fact, errant conclusion of law or an
improper application of law to fact” or “when no reasonable
person would adopt the district court’s view.” Blunt, 767
F.3d at 265 (quotation marks omitted).

       We similarly review the reasonableness of attorney’s
fees awarded under 42 U.S.C. § 1988 for abuse of discretion.
Rode v. Dellarciprete, 892 F.2d 1177, 1182 (3d Cir. 1990).

                           III.

      A. Northampton County’s Appeal of the Due
         Process Judgment

        Northampton appeals the denial of its post-trial motion
for judgment as a matter of law or a new trial, and the partial
denial of its motion for summary judgment. The County
reasserts on appeal the same four arguments it made in its
post-trial motion.

            1. Sufficiency of the Evidence

      The District Court held that sufficient evidence
supported the jury’s verdict that Northampton violated
Mancini’s due process rights. We agree.




                              12
       In response to special interrogatories, the jury found by
a preponderance of the evidence that “Jill Mancini’s position
as a full time assistant county solicitor in Northampton
County was a career service position” and that Northampton
County “violated Jill Mancini’s due process rights by not
providing her with a meaningful pre-termination opportunity
to respond to the elimination of her position.” J.A. 1634.

        Northampton did not challenge the sufficiency of the
evidence supporting the jury’s finding that Mancini held a
career service position. See Br. of Northampton at 51-55.
Northampton has therefore waived any such argument. See
Laborers’ Int’l Union of N. Am., AFL-CIO v. Foster Wheeler
Energy Corp., 26 F.3d 375, 398 (3d Cir. 1994) (“An issue is
waived unless a party raises it in its opening brief”). We
accept in this appeal, as we must, that Mancini was in fact a
career service employee. See Lightning Lube, Inc., 4 F.3d at
1166. Nevertheless, given the significance of Mancini’s
status as a career service employee to our decision, we review
the evidence from which the jury could have concluded that
Mancini was a career service employee.

        The plain text of the Northampton Home Rule Charter
states that all non-exempt County employees are members of
the career service. Full-time professional employees are not
listed among the exemptions, and none of the exemptions
could fairly include a full-time permanent assistant county
solicitor such as Mancini. Karl Longenbach, the County
Solicitor who headed the Solicitor’s Office when Mancini
was hired and who presented the concept of a full-time
assistant county solicitor to the County Council, testified that
Mancini occupied a career service position. Linda Markwith,




                              13
the Northampton Human Resources representative who
handled Mancini’s hiring, further testified that the
Northampton Human Resources information system
designated Mancini as a member of the career service during
the entire time she held the position. Defendant Scomillio
testified that even though he thought Mancini was an at-will
employee, he and Brown decided to eliminate her position
though a reorganization of the Solicitor’s Office, rather than
terminating her like the other at-will employees they
dismissed.       Based on these facts, had Northampton
challenged this aspect of the jury’s verdict, we would have
concluded that the evidence was sufficient to support the
finding that Mancini was a member of the Northampton
County career service.
        The evidence was also sufficient to establish that
Northampton did not provide Mancini the meaningful process
she was due. The Due Process Clause of the Fourteenth
Amendment prohibits a State from “depriv[ing] any person of
life, liberty, or property, without due process of law.” U.S.
Const. amend. XIV, § 1. For a discharged government
employee to succeed on a violation of procedural due process
claim, the employee must first prove that she possessed a
constitutionally protected property right in her continued
employment. See Wilson v. MVM, Inc., 475 F.3d 166, 177
(3d Cir. 2007). A “unilateral expectation of continued
employment” does not amount to a constitutionally protected
property interest in one’s job. Elmore v. Cleary, 399 F.3d
279, 282 (3d Cir. 2005). Where, however, an employee can
only be fired for “just cause,” the employee develops a
cognizable property interest in her continued employment,
and the government may not fire her without providing
procedural due process. Dee v. Borough of Dunmore, 549
F.3d 225, 230-32 (3d Cir. 2008).




                             14
       The Northampton Home Rule Charter provides that no
member of the career service shall be “dismissed . . . except
for just cause.” See J.A. 3326. We have already established
that Mancini was a career service employee. Because career
service employees in Northampton can only be terminated for
just cause, we conclude that Mancini had a protected property
interest in her job, and she was entitled to notice and an
opportunity to be heard on the cause for her termination prior
to dismissal.

       Fundamentally, procedural due process requires notice
and an opportunity to be heard. Mathews v. Eldridge, 424
U.S. 319, 333, 348 (1976). The hearing must be “at a
meaningful time and in a meaningful manner.” Id. at 333.
Except in emergency situations not present here, procedural
due process requires that when the government seeks to
discharge an employee who possess a protected property
interest in her job, “it must afford notice and opportunity for
hearing appropriate to the nature of the case before the
termination becomes effective.” Dee, 549 F.3d at 232
(emphasis added).

       Mancini did not receive adequate due process. Even
now, Northampton maintains that, in light of the
reorganization, it did not need just cause to terminate Mancini
and that it would have been idle to provide her with due
process. Northampton is incorrect that no process was due.
At a minimum, Mancini’s protected property interest in her
continued employment entitled her to “notice of the charges
against [her], an explanation of the [Defendants’] evidence,
and an opportunity to present [her] side of the story.”
Schmidt v. Creedon, 639 F.3d 587, 596 (3d Cir. 2011)




                              15
(quoting Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532,
546 (1985)). The process she received was deficient on all
fronts.

        Mancini was notified that the full-time assistant county
solicitor position was being changed to a part-time position,
but the Defendants did not inform her of their charges against
her or their reasons for selecting her for dismissal. 5 Without
knowing the Defendants’ rationale for selecting her for layoff,
Mancini was not able to present her side of the story.
Furthermore, the Defendants did not hold a hearing on
Mancini’s termination until after she was fired, despite the
fact that she had promptly and properly availed herself of the
Northampton grievance procedure several weeks before her
termination. We hold that this evidence was sufficient to
support the jury’s verdict that Northampton did not provide
Mancini a meaningful pre-termination opportunity to respond
to her planned dismissal. The finding was not contrary to
law, and the District Court did not abuse its discretion in
denying Northampton a new trial on Mancini’s due process
claims.

            2. A “Reorganization Exception” to Procedural
               Due Process?

       Northampton asks us to excuse its conduct by adopting
and applying an exception to the ordinary requirements of
constitutional procedural due process. Northampton argues
that “[a]lthough a property right and procedural due process

       5
          Evidence supporting a finding that the purportedly
neutral, cost-driven reorganization was in fact pretext for
targeting Mancini is discussed in the next section.




                              16
typically go hand-in-hand triggering a requirement for some
kind of hearing before discharge, [there is] a limited
reorganization exception to due process that eliminates the
need for a hearing where a reorganization or other cost-
cutting measure results in the dismissal of an employee.” Br.
of Northampton at 37 (alterations in original) (quoting
Whalen v. Mass. Trial Ct., 397 F.3d 19, 24 (1st Cir. 2005))
(quotation marks omitted). Northampton contends it was not
required to provide Mancini with any procedural due process
before, or after, it terminated her, because once the
reorganization of the Solicitor’s Office occurred, Mancini’s
position no longer existed. Any challenge to the injustice of
Mancini’s dismissal would have been “futile,” according to
Northampton, because as a factual matter there was no longer
room for her in the County government. Id. at 39 (quoting
Rodriguez-Sanchez v. Municipality of Santa Isabel, 658 F.3d
125, 130 (1st Cir. 2011)).

       We have not previously considered the existence of
this so-called “reorganization exception” to procedural due
process, and we decline to apply any exception to
Northampton’s conduct in this case. Because the jury could
have reasonably concluded that the reorganization of the
Solicitor’s Office was pretext for unlawfully terminating
Mancini, we do not reach the question of whether there are
exceptions to the requirements of procedural due process
where the government engages in a legitimate person-neutral
reorganization.

       Although the jury was not directed to make a specific
finding on pretext, the jury found that Northampton violated
Mancini’s due process rights, and we agree with the District
Court that Mancini presented sufficient evidence of pretext to




                             17
support that finding. Mancini presented evidence from which
a jury could reasonably conclude that the Defendants’
purported concern for cost-savings did not actually animate
the reorganization. There was ample evidence that the
Defendants decided to eliminate the two full-time assistant
county solicitor positions, and replace them with part-time
positions, based not on identity-neutral, cost-driven reasons,
but based on their knowledge of Mancini and the people who
would come to occupy the part-time positions. 6

        Evidence of pretext included the following. Scomillio
and Brown decided to reorganize the Solicitor’s Office
shortly after Brown was elected County Executive in
November 2013, even before he took office. Brown testified
that when he asked Scomillio to consider a reorganization,
Brown did not know what the budget of the Solicitor’s Office
was and he did not have any personal knowledge of whether
the office was running efficiently. Without any investigation,
without asking Human Resources to conduct a desk audit to
determine the volume of work, and without looking at
solicitors offices in comparable counties, Scomillio
recommended, based on his knowledge of who was on the
staff of the Solicitor’s Office, that they shift the work of the

       6
           Northampton is incorrect in its view that the jury
found that the reorganization of the Solicitor’s Office was
legitimate. The jury found that Mancini’s political affiliation
was not a substantial or motivating factor in the elimination
of her position. However, this does not rule out a multitude
of other improper bases for her termination, including the
possibility that Northampton orchestrated a sham
reorganization to target Mancini and circumvent the process
she was due as a member of the career service.




                              18
full-time solicitors to part-time solicitors. Scomillio had
experience with the individuals he planned to hire as part-
time solicitors and he believed they would work more
efficiently than the existing staff.

        When they decided to conduct the reorganization,
Brown and Scomillio had concerns about the competency of
the Solicitor’s Office in general, and about Mancini in
particular. Brown testified that the “reputation of the
[Solicitor’s Office] was not strong.” J.A. at 2496. Scomillio
testified that his prior experience with Mancini, when she
worked in the district attorney’s office, “wasn’t good” and he
“didn’t come off with a good experience about her abilities.”
Id. 2657. Scomillio had no interest in keeping Mancini on
staff after she reacted negatively to his suggestion of a
reorganization and informed him that she could only be fired
for cause. Scomillio also testified that Daniel Spengler, his
predecessor, 7 advised him to retain the position of full-time
assistant solicitor but was “equivocal at best regarding his
feeling about Attorney Mancini and her . . . work ability.”
J.A. at 2650. Instead of taking Spengler’s advice to keep the
full-time positions but not Mancini, the Defendants
eliminated the full-time positions and told Mancini that her
job no longer existed. They redistributed Mancini’s work to
part-time solicitors—both old and new—without giving her
the option to remain employed with the County.

      Evidence that Northampton failed to comply with its
Layoff Policy casts further doubt on its claim that it engaged

      7
         Longenbach resigned as County Solicitor at the end
of 2012. Daniel Spengler was appointed to serve the final
year of Longenbach’s term.




                             19
in a bona fide reorganization plan. Under the Layoff Policy,
career service employees are entitled to retention priority over
part-time employees, to notice of existing vacancies and the
right to displace less senior employees in the same or lower
job title, and to be placed on a recall list to fill subsequent
vacancies in the same or lower job title. The Layoff Policy
thus favors regular and full-time career service employees
over part-time employees, and requires the County to give
notice of vacancies to career service employees who are
subject to layoff.       Despite these enumerated rights,
Northampton laid-off Mancini, a regular, full-time career
service employee, and distributed her work to part-time
employees of the same title without allowing her to displace a
less senior assistant county solicitor or to assume one of the
newly created positions.

       Viewing the evidence in the light most favorable to
Mancini and drawing all reasonable inferences in her favor,
the evidence was more than sufficient for a jury to determine
that the Defendants targeted Mancini based on her personal
performance, and that the reorganization was pretext for
firing her. Northampton’s argument that “pre-termination
hearings are not required by due process where a bona fide
government reorganization plan bases dismissals on factors
unrelated to personal performance” is therefore misplaced.
Br. of Northampton at 39 (quoting Rodriguez-Sanchez, 658
F.3d at 130) (emphasis added). The cases on which
Northampton relies do not apply where a reorganization was
pretextual. See id. at 35-40. 8

       8
         In Whalen v. Massachusetts Trial Court, the First
Circuit held that a “limited ‘reorganization exception’” did
not apply to a court clerk because his job performance and




                              20
other individual qualifications were decisive factors in the
decision of the Springfield District Court to terminate him
during a deficit-driven layoff. 397 F.3d at 22-26. The First
Circuit held that the Government violated Whalen’s due
process rights because it targeted him, not his position, in the
layoff. Id. at 25-26. Similarly, Mancini was one of only two
people “reorganized” out of a job in the Solicitor’s Office and
there was evidence that the Defendants targeted her based on
her individual qualifications and not her position.
       In Rodriguez-Sanchez v. Municipality of Santa Isabel,
the First Circuit did permit the government to lay off
employees during a reorganization without the process they
were otherwise due, but the neutral reduction in force in that
case bears little resemblance to the evidence Mancini
presented. See 658 F.3d at 132. Rodriguez-Sanchez involved
the claims of ninety-eight terminated employees of the
Municipality of Santa Isabel, Puerto Rico. See id. at 129. An
independent accounting firm determined that Santa Isabel’s
$7 million deficit was largely due to the size of the city’s
workforce. Id. at 127, 130. There was no question that the
system-wide layoff plan alleviated the deficit problem. Id. at
130. Significantly, the record in Rodriguez-Sanchez was
devoid of evidence of pretext, and the mayor had no
knowledge of the identities of the individuals selected for
layoff. Id. at 130-31. The First Circuit was thus satisfied that
Santa Isabel had engaged in a bona fide reduction in force in
response to a deficit crisis. Id. at 130-32. Unlike the system-
wide, identity-neutral layoff scenario the First Circuit
confronted in Rodriguez-Sanchez, Mancini was one of only
two solicitors laid-off for purported budgetary reasons, and
her identity was well known to County Executive Brown.
There was no independent evaluation of the cost-savings that




                              21
        Finally, we reject Northampton’s argument that a “due
process claim is not available if a layoff was made pursuant to
a reorganization in fact, regardless of a possible improper
motive behind the reorganization.” See Reply Br. of
Northampton at 23. We are aware of no court that has
permitted the government to subvert the requirements of the
Fourteenth Amendment with a sham reorganization. If the
government were allowed to undertake sham reorganizations
to dismiss an employee who was otherwise entitled to due
process, Northampton’s proposed “reorganization exception”
would eviscerate a public employee’s procedural due process
rights altogether.

        In conclusion, we will not permit the government to
target an individual for dismissal and then violate that
individual’s procedural due process rights under the guise of a
reorganization. “To hold otherwise would allow government
officials to cry ‘reorganization’ in order to circumvent the
constitutional and statutory protections guaranteed” to
government employees who may only be fired for cause.
Misek v. City of Chicago, 783 F.2d 98, 101 (7th Cir. 1986).
There was sufficient evidence from which the jury could
conclude that the reorganization was a pretext for targeting
Mancini. Northampton was therefore not exempt from
providing Mancini, a protected career service employee, with
procedural due process when it selected her for dismissal.

            3. Northampton County’s Grievance Procedure



would result from the Defendants’ plan, and there was
evidence that the Defendants considered Mancini’s individual
qualifications when selecting her for layoff.




                              22
       Northampton next argues that its own law and policy
contain a reorganization exception that permitted the County
to terminate Mancini without providing her procedural due
process. See Br. of Northampton at 40-45. The District
Court properly denied Northampton’s request for judgment as
a matter of law on this basis. The Northampton Home Rule
Charter, Grievance Policy, and Layoff Policy entitled
Mancini to a hearing before the Personnel Appeals Board to
challenge the legitimacy of her discharge, despite the
purported reorganization.

       The Northampton Home Rule Charter, as discussed
above, establishes the right of career service employees to
remain employed, except on a finding of “just cause.” The
Charter makes no exception or special provision for
reorganizations. Mancini, as a member of the Northampton
career service, was therefore entitled to a pretermination just
cause determination, regardless of any bona fide
reorganization plan. See Dee, 549 F.3d at 232; Elmore, 399
F.3d at 282.

       Under Northampton County Employee Policy No.
3.15, “Grievance Procedure” (the “Grievance Policy”), career
service employees have the right to appeal “a suspension or
discharge from employment,” or to challenge “an alleged
violation of the County’s Home Rule Charter, Administrative
Code, Career Service Regulations, County policy, or
departmental procedure relating to terms and conditions of
employment.” J.A. 3374. The four-step escalated grievance
process culminates in a formal hearing before the
Northampton County Personnel Appeals Board. Id. at 3376-
78. Following the hearing, the Board must issue to the parties
a final written adjudication that contains the “findings and




                              23
reasons as adopted by the majority of the Board.” Id. at 3378.
Like the Home Rule Charter, the Grievance Policy contains
no exceptions for employment actions taken as part of a
reorganization or cost-driven layoff. Mancini, a career
service employee, properly filed a grievance after receiving
notice of her impending dismissal. She alleged wrongful
discharge, unlawful discrimination, and violations of
Northampton’s Career Service Regulations and Layoff
Policy. She was therefore entitled to pursue her claims
through the Northampton County grievance process.

       Northampton boldly asserts that its Layoff Policy
“does not offer a right to due process in response to a
legitimate reorganization.” Br. of Northampton at 43. The
Layoff Policy, however, does not provide the escape hatch
Northampton seeks. It, too, entitled Mancini to due process.
The Layoff Policy governs dismissals where the “County may
need to institute a Reduction in Force (RIF, Layoff) due to
economy, efficiency, restructuring, reorganization, or other
related reasons.” J.A. 3380. By its own terms, the policy
applies “to all County employees.” Id. 9 The Layoff Policy
permits employees to appeal a layoff to the Personnel
Appeals Board on the grounds that the “Career Service
Regulations were not followed, or that the decision to select
this layoff unit was arbitrary, capricious, or a violation of
law.” Id. at 3383. Mancini was therefore entitled under the

      9
         The Layoff Policy applies to all County employees,
“except    where      collective  bargaining    agreements,
Pennsylvania State regulations, and/or State Civil Service
regulations conflict,” but none of these exceptions are
implicated here. J.A. 3380.




                             24
policy to appeal her discharge precisely because the County
called it a layoff. Mancini’s grievance specifically referenced
violations of the Career Service Regulations as well as
violations of the Layoff Policy.         If, as Northampton
maintains, Mancini was dismissed pursuant to a layoff, under
the Layoff Policy she was entitled to a hearing on her claims.
We reject Northampton’s selective reading of its own laws. 10
We hold instead that those laws required the County to
provide Mancini with a pretermination hearing. 11
                              ***

       In sum, we agree with the District Court that
Northampton County is not entitled to a judgment that, as a
matter of law, it was not required to provide Mancini with
procedural due process prior to terminating her employment.
We will therefore affirm the orders of the District Court


       10
          We note the irony of Northampton’s argument that
the Layoff Policy deprived Mancini of rights, when in fact, as
discussed above, the policy enumerates the array of rights and
privileges Northampton grants to full-time career service
employees in the event of a reduction in force.
       11
           We also find no merit to Northampton’s contention
that Ness v. Marshall, 660 F.2d 517 (3d Cir. 1981), dictates
the outcome of Mancini’s Due Process claims. Ness
concerned the First Amendment rights of solicitors for the
City of York, who, under that city’s administrative code, were
political appointees and could be terminated at-will. Id. at
521-22. Contrary to Northampton’s suggestion, we have
never held that every town or county solicitor in Pennsylvania
is employed at-will as a matter of law.




                              25
denying Northampton’s motion for summary judgment and
denying its post-trial motion for judgment as a matter of law
or a new trial.

      B. Attorney’s Fees

       Over Northampton’s objection, the District Court
awarded Mancini $186,018.60 in attorney’s fees and costs as
the prevailing party under 42 U.S.C. § 1988. Northampton
argues that Mancini’s requested attorney’s fees were not
reasonable because she “prevailed only minimally, on a single
claim out of 15 available claims, receiving a jury award that
was 5% of the damages requested.” Br. of Northampton at
55; see id. at 55-58; Reply Br. of Northampton at 31-32
(“Plaintiff was negligibly successful, recovering $94,232
where she had sought nearly two million dollars.”). 12 The
District Court reduced the fees by the amount Mancini’s
counsel incurred preparing for oral argument on her post-trial
motion ($1,627.67), and subtracted an additional $126 to
adjust for a duplicative entry on a bill. After these
adjustments, the District Court awarded Mancini her
requested fees, explaining that “[t]he Supreme Court . . . has
expressly rejected the County’s proffered ‘mathematical



      12
          Northampton does not contest the reasonableness of
Mancini’s lawyers’ rates. See Br. of Northampton at 55-58.
Northampton also does not contest the reasonableness of the
award of costs and expenses. See id. These issues are
therefore waived. See Laborers’ Int’l Union of N. Am., AFL-
CIO, 26 F.3d at 398.




                             26
approach.’” J.A. 37-8 (citing Hensley v. Eckerhart, 461 U.S.
424, 435, n.11 (1983)).

        Under 42 U.S.C. § 1988, a “prevailing plaintiff” in a
civil rights action should ordinarily recover her attorney’s
fees. See Hensley, 461 U.S. at 429. A plaintiff is a
“prevailing party” for the purposes of an attorney’s fee award
if she succeeds “on any significant issue in litigation which
achieves some of the benefit the parties sought in bringing
suit.” Truesdell v. Phila. Hous. Auth., 290 F.3d 159, 163 (3d
Cir. 2002) (quoting Hensley, 461 U.S. at 433). Where a
plaintiff does not succeed on every claim, the Supreme Court
has rejected a fee calculation approach that compares the total
number of issues in the case with the number of issues on
which the plaintiff prevailed. See Hensley, 461 U.S. at 435
n.11. Rather, where the plaintiff’s claims involve a “common
core of facts,” or are based on “related legal theories,” but the
plaintiff obtained only partial or limited success, the district
court may choose to reduce the award if a full compensatory
fee would be unreasonable in consideration of the degree of
success obtained. Id. at 435-36. How to measure the degree
of success is left to the district court’s discretion. Id. at 436-
37.

        The District Court in this case held that Mancini’s
claims all shared “a common core of facts” because “[a]ll
three claims emerged from how and why Mancini was
terminated from her employment.” J.A. 38. Furthermore,
Mancini “prevailed on a crucial issue which informed
inquiries into all three claims and occupied much of the
trial testimony: The jury found she was a career service
employee.” Id. The District Court therefore concluded that
“although Mancini ultimately prevailed only on one claim




                               27
and received a portion of the relief she sought, reduction
would be inappropriate because her claims are
interconnected.” Id.

       The District Court did not abuse its discretion.
Mancini prevailed on her due process claim against
Northampton as well as a central issue in the case. There was
substantial overlap in the evidence required to prove
Mancini’s due process, First Amendment, and equal
protection claims, including the circumstances surrounding
the creation of the full-time assistant solicitor positions and
the decision to eliminate those positions and replace them
with part-time assistant solicitors.      The District Court
considered the extent of Mancini’s success and made a
reasoned judgment that the time Mancini’s attorneys spent on
her unsuccessful claims did not warrant a reduced fee.
Finding no abuse of discretion, we will affirm the District
Court’s award of attorney’s fees, costs, and expenses.




                           IV.

       For the foregoing reasons, we will affirm the District
Court’s judgment and we will dismiss Mancini’s cross-
appeal.




                              28